Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 15-18, 22-25 and 28 are presented for examination.
Claims 1, 16-18, 23 and 25 are amended. 
Claims 2-14, 19-21 and 26-27 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.

Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 5 paragraph 2, filed January 21, 2022, with respect to claims 1, and 15-28 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 1, and 15-28 have been withdrawn. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 5 paragraph 6 -  page 8 (all), filed January 21, 2022, with respect to claims 1, 15-18, 22-25 and 28 have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1, and 16 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Meier (US Pub. 2020/0374151).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 has been amended to recites, “selecting the first carrier and the second carrier based on a priority of each of the plurality of carriers, wherein the priority is determined based on a number of UEs monitoring each of the plurality of carriers”. Neither the claim nor the specification further describe, “ …  wherein the priority is determined based on a number of UEs monitoring each of the plurality of carriers”.  Paragraphs 0123 of instant specification recites, “Carrier on which a relatively large number of UEs performing reception (/monitoring) (or transmission) concentrate (or carrier on which a relatively large number of UEs have RX capability). That is, the UE may apply a high priority to a carrier received by a relatively large number of UEs in order to perform transmission to a larger number of UEs.”. 
The claims and the specification of the instant application does not describe the method/step, “... wherein the priority is determined based on a number of UEs monitoring each of the plurality of carriers.” 
Therefore claims 1 and 15 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The subject matter was not described in the specification (see paragraphs 0123) in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and /or use the invention.

Claims 1, 15-18, 22-25 and 28 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 recites in lines 17-19, “wherein an importance level of each of a plurality of sidelink messages is increased based on a distance between the UE and a detected object associated with each of a plurality of sidelink messages being decreased”. It is unclear as to what is meant by “a detected object associated with each of a plurality of sidelink messages being decreased”. The claim is indefinite. 
It is also unclear the relationship between “an importance level” as recites in lines 17-21, and the previous limitations as recites in lines 1-16. The Examiner is unable to determine any linking features of the two distinct sets of limitations, line 1-16 (measuring and transmitting)  and lines 17-21 (defining importance level).

Claim 16 is rejected for the same reason as set forth above for claim 1.
Claims 17, 18 and 23 are also rejected for the same reason as set forth.
 
Claims 15, 22 and 24-25 are also rejected since they are dependent on the respective independent claims 1 and 16, respectively as set forth above.

For purpose of examination, the examiner interprets the limitation as best understood.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over in view of 3GPP330 (Sidelink Carrier Aggregation for Mode-4 LTE V2V Communication, R1-1717330), in view of Poppe et al. (US Pub. No.: 2015/0085124), and further in view of Meier (US Pub. 2020/0374151).

As per claim 1, 3GPP330 disclose A method for transmitting a plurality of sidelink messages in a wireless communication system, the method performed by a user equipment (UE) (see section 4.1, a UE) configured with a plurality of carriers (see Fig.3, CC#1-CC#3) including a first carrier (see Fig.3, CC#3) and a second carrier (see Fig.3, CC#2) the method comprising: 
	selecting the first carrier and the second carrier based on a priority of each of the plurality of carriers, wherein the priority is determined based on a number of UEs monitoring each of the plurality of carriers (see Fig.3, section 4.1, mapping of V2X services (service types) to CC need to be taken 
into account assuming that multiple services (service types) can share the same set of CCs and have 
different priorities to use particular CC, depending on interest to the specific V2X service type, the transceiver is tuned to the primary CC (highest priority) for this V2X service and use it for TX or RX {the priority is determined based on a number of UEs/V2X monitoring/specific service type}, unless it is triggered  to switch to another CC based on CC switching conditions),
measuring a congestion level of the first carrier (see section 4.1, 4.3-4.5, UE provide multiple V2X services at a time, and Multi-channel congestion control or load balancing, by estimating/measuring CC load (V2X service independent), the S-RSSI measurement across the CC resources / measuring a congestion of the first carrier); based on the congestion level being greater than a congestion threshold (see section 4.3, the UE will first transmit V2X service on CC that has higher priority for given V2X service, unless the CC is overloaded/congested, in this case UE selects non-overload carrier with the highest priority) V2X service overload indicator for given CC (LSERVICE-CC-OVLD) – indicates that given CC is overloaded by given V2X overload condition LSERVICE-CC-OVLD = LSERVICE-CC > LSERVICE-CC-THR, i.e. load of given service exceeds certain threshold) / greater than a congestion threshold) transmitting (1)  a first sidelink message among the plurality of sidelink messages through the first carrier  (see section 4.1, 4.3, the group of sidelink CCs (configured by higher layers) can be divided into primary and secondary carriers or ranked based on the priority associated with specific V2X service. The partitioning on primary or secondary carriers (or based on priority) can be also used for the purpose of congestion control and load balancing across CCs based on V2X service priority per CC. Also, mapping ofV2X services (service types) to CC is not a L1 problem, however it may need to be taken into account assuming that multiple services (service types) can share the same set of CCs and have different priorities to use particular CC. For instance, depending on interest to the specific V2X service type, the transceiver may be tuned to the primary CC (highest priority) for this V2X service and use it for TX or RX, unless it is triggered to switch to another CC based on CC switching conditions, per Fig.3, CC#3 for a first sidelink message having a highest importance level, priority based CC selection (preferential access to CC with higher priority for given service). The given V2X service can have different priority to transmit on CCs. Therefore UE will first transmit V2X service on CC that has higher priority for given V2X service se, UE will select non-overloaded carrier with the highest priority) and  (2) a second sidelink message among the plurality of sidelink messages through the second carrier (see section 4.1, 4.3, the group of sidelink CCs (configured by higher layers) can be divided into primary and secondary carriers or ranked based on the priority associated with specific V2X service. The partitioning on primary or secondary carriers (or based on priority) can be also used for the purpose of congestion control and load balancing across CCs based on V2X service priority per CC. Also, mapping ofV2X services (service types) to CC is not a L1 problem, however it may need to be taken into account assuming that multiple services (service types) can share the same set of CCs and have different priorities to use particular CC. For instance, depending on interest to the specific V2X service type, the transceiver may be tuned to the primary CC (highest priority) for this V2X service and use it for TX or RX, unless it is triggered to switch to another CC based on CC switching conditions, per Fig.3, CC#2 for a second sidelink message having a second highest importance level, Priority based CC selection (preferential access to CC with higher priority for given service). The given V2X service can have different priority to transmit on CCs. Therefore UE will first transmit V2X service on CC that has higher priority for given V2X service se, UE will select non-overloaded carrier with the highest priority), and
 based on the congestion level being lower than the congestion threshold, transmitting the first sidelink message and the second sidelink message through the first carrier (see section 4.1, 4.3, the partitioning on primary or secondary carriers (or based on priority) can be also used for the purpose of congestion control and load balancing across CCs based on V2X service priority per CC, in this case transmitting all the plurality of sidelink messages through CC#3), wherein the first carrier and the second carrier are preconfigured by a network (see section 4.1, the group of sidelink CCs (configured by higher layers / preconfigured by a network) is divided primary and secondary carriers or ranked based on the priority associated with specific V2X service, see also Fig.4, section 4.4, UE selects CC with highest priority for given V2X service, unless its service specific loading exceeds the predefined level, otherwise it will switch to CC with lower priority for given service, when several CC have equal V2X service specific priority, UE will use the CC with higher V2X service specific loading, then overall CC loading is considered) and
wherein an importance level of the first sidelink message is higher than an importance level of the second sidelink message (see section 4.1, depending on interest to the specific V2X service type, the transceiver tuned to the primary CC (highest priority/importance) for this V2X service and use it for TX or RX /the first sidelink message).

3GPP however does not explicitly disclose wherein an importance level of each of a plurality of sidelink messages is increased based on a distance between the UE and a detected object associated with each of  a plurality of sidelink messages being decreased, and 
wherein the first sidelink message includes sensing information with minimum resolution performance supported, and the second sidelink message includes assistance information for increasing a resolution of the sensing information.

Poppe however disclose wherein an importance level of each of a plurality of sidelink messages is increased based on a distance between the UE and a detected object associated with each of  a plurality of sidelink messages being decreased (see para. 0032, the priority increases with diminishing distance or diminishing driving time to the respective object; as the distance/driving time increases, the priority decreases and finally remains constant at a low value), and 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein an importance level of each of a plurality of sidelink messages is increased based on a distance between the UE and a detected object associated with each of  a plurality of sidelink messages being decreased, as taught by Poppe, in the system of 3GPP330, so as to enable assigning priorities to the different messages, and selecting the message with the highest priority as the message to be displayed, see Poppe, paragraphs 8-12.

The combination of 3GPP330 and Poppe however does not explicitly disclose wherein the first sidelink message includes sensing information with minimum resolution performance supported, and the second sidelink message includes assistance information for increasing a resolution of the sensing information.

Meier however disclose wherein a first sidelink message includes sensing information with minimum resolution performance supported, and a second sidelink message includes assistance information for increasing a resolution of the sensing information (see para. 0016, 0029, 0033, the data field has a variable length up to a specified upper limit. The variability of the length of the data field guarantees many application possibilities. This means that no compromise need be made if the particular application requires a high net data rate, or in another case, if the real-time capability is more of a priority and low latency times are more important).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a first sidelink message includes sensing information with minimum resolution performance supported, and a second sidelink message includes assistance information for increasing a resolution of the sensing information, as taught by Meier, in the system of 3GPP330 and Poppe, so as to enable real time and high date rate communication between stations, see Meier, paragraphs 21, 25, 46.

As per claim 15, the combination of 3GPP330, Poppe and Meier disclose the method of claim 1.
3GPP330 further disclose wherein the UE communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the UE (see section 4.2, the UE equipped with multiple transceivers chains support several V2X services at a time, by simultaneous operation across several CCs / UE communicates with at least one autonomous vehicles). 

As per claim 16, claim 16 is rejected the same way as claim 1. 3GPP330 also disclose A user equipment (UE) (see Fig.4, section 4.2, UE mapping V2X services) comprising: a transceiver to transmit and receive a radio signal (see Fig.4, section 4.2, UE with a transceiver for transmitting and receiving a radio signals); and a processor (see Fig.4, section 4.2, UE with a CPU). 

As per claim 17, the combination of 3GPP330, Poppe and Meier disclose the method of claim 1.

3GPP330 further disclose wherein the importance level of each of the plurality of sidelink messages is further determined based on a number of the detected objects (see section 4.1, multiple services (service types) share the same set of CCs and have different priorities to use particular CC. For instance, depending on interest to the specific V2X service type, the transceiver may be tuned to the primary CC (highest priority) for this V2X service and use it for TX or RX, unless it is triggered to switch to another CC based on CC switching conditions / a number of the detected object).  

As per claim 18, the combination of 3GPP330, Poppe and Meier disclose the method of claim 17.

Poppe further disclose wherein the importance level is increased based on the number of the detected objects being increased (see para. 11, at least one of a plurality of messages refers to an object external to a vehicle and a priority of the message is increased as the distance between the vehicle and the object decreases).  

As per claim 22, the combination of 3GPP330, Poppe and Meier disclose the method of claim 1.

3GPP330 further disclose wherein the first carrier and the second carrier are mapped to a same service (see section 4, 1, the first carrier and the second carrier are mapped to a same V2X service).  

As per claim 23, the combination of 3GPP330, Poppe and Meier disclose the method of claim 1.

3GPP330 further disclose wherein the importance level of each of the plurality of sidelink messages is further determined based on a priority of information of the detected object included in each of the plurality of sidelink messages, and the priority of information is predetermined by the network (see section 4.1, the partitioning on primary or secondary carriers (or based on priority/importance) is used for the purpose of congestion control and load balancing across CCs based on V2X service priority {importance} per CC, and the UE monitors multiple CCs using multiple RX chains, the rule to decide which CC should be used for transmission given service under the given loading conditions across available group of CCs (configured by higher layers)).  

As per claim 24, the combination of 3GPP330, Poppe and Meier disclose the method of claim 1.

3GPP330 further disclose wherein the congestion threshold is predetermined by the network (see section 4.1, the group of sidelink CCs (configured by higher layers) is divided into primary and secondary carriers or ranked based on the priority associated with specific V2X service. The partitioning on primary or secondary carriers (or based on priority) is used for the purpose of congestion control and load balancing across CCs based on V2X service priority per CC / congestion threshold is predetermined by the network).  

As per claim 25, the combination of 3GPP330, Poppe and Meier disclose the method of claim 1.

3GPP330 further disclose wherein the UE receives information from the network informing the first carrier and the second carrier (see section 4.1, the rule to decide which CC to be used for transmission given service under the given loading conditions across available group of CCs (configured by higher layers)).  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over in view of 3GPP330 (Sidelink Carrier Aggregation for Mode-4 LTE V2V Communication, R1-1717330), in view of Poppe et al. (US Pub. No.: 2015/0085124), in view of Meier (US Pub. 2020/0374151), and further in view of Faurie et al (US Pub. 2018/0332585).

As per claim 28, the combination of 3GPP330, Poppe and Meier disclose the method of claim 1.

The combination of 3GPP330, Poppe and Meier however does not explicitly disclose wherein the first carrier is a carrier sensed by a greatest number of UEs among the plurality of carriers.

Faurie however disclose wherein a first carrier is a carrier sensed by a greatest number of UEs among the plurality of carriers (see para. 0215-0219, a number of UEs indicating interest in sidelink services (e.g., UEs indicating sidelink interest or V2X interest indication), and QoS, priority, PPPP (ProSe Per-Packet Priority) of the traffic from UEs that are currently interested in sidelink / a carrier sensed by a greatest number of UEs).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a first carrier is a carrier sensed by a greatest number of UEs among the plurality of carriers, as taught by Faurie, in the system of 3GPP330, Poppe and Meier, so that UEs operate in an autonomous mode (also referred to as sidelink mode 4 in some examples), in which the UEs autonomously selects resources from resource pools and performs transport format selection to transmit sidelink control information and data, see Faurie, paragraph 55.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ayaz (US Pub. No.:2020/0137814) – see 37, 98-99, 114, 126, Fig.3, “the one or more sidelink radio resource request parameters comprise one or more of the following: [0038] a carrier frequency for transmitting and/or receiving by a UE; [0039] a destination ID; [0040] a parameter for semi-persistent scheduling (SPS), in particular periodicity, timing offset, priority and/or message size; and the one or more measurements comprise one or more of the following: [0041] a geographic location of a UE; [0042] a received signal strength in one or more radio resources; [0043] a sidelink buffer status”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469